                                                                                             LIPSON NEILSON P.C.
                                                                                         1   J. WILLIAM EBERT, ESQ.
                                                                                             Nevada Bar No. 2697
                                                                                         2   KAREN KAO, ESQ.
                                                                                             Nevada Bar No. 14386
                                                                                         3   9900 Covington Cross Drive, Suite 120
                                                                                             Las Vegas, Nevada 89144
                                                                                         4   (702) 382-1500 - Telephone
                                                                                             (702) 382-1512 - Facsimile
                                                                                         5   bebert@lipsonneilson.com
                                                                                             kkao@lipsonneilson.com
                                                                                         6
                                                                                             Attorneys for Defendant MADEIRA CANYON HOMEOWNERS ASSOCIATION
                                                                                         7

                                                                                         8                                  UNITED STATES DISTRICT COURT

                                                                                         9                                      DISTRICT OF NEVADA
                       9900 Covington Cross Drive, Suite 120, Las Vegas, Nevada 89144




                                                                                        10
                           Telephone: (702) 382-1500 Facsimile: (702) 382-1512




                                                                                             BANK OF AMERICA, N.A.,                        CASE NO.: 2:16-cv-00444-APG-NJK
                                                                                        11
                                                                                                               Plaintiff,
                                                                                        12                                                 STIPULATION AND ORDER TO
LIPSON NEILSON, P.C.




                                                                                             vs.                                           EXTEND THE PARTIES DEADLINES TO
                                                                                        13                                                 FILE RESPONSES TO MOTIONS FOR
                                                                                             MADEIRA CANYON HOMEOWNERS’                    SUMMARY JUDGMENT
                                                                                        14   ASSOCIATION; VENDANGE PLACE
                                                                                             TRUST; PARADISE HARBOR PLACE
                                                                                        15   TRUST; NEVADA ASSOCIATION
                                                                                             SERVICES, INC.,
                                                                                        16
                                                                                                               Defendants.
                                                                                        17

                                                                                        18

                                                                                        19         Plaintiff Bank of America, N.A. (BANA), Defendants Madeira Canyon Homeowners

                                                                                        20   Association (Madeira Canyon), Vendange Place Trust, and Paradise Harbor Place Trust

                                                                                        21   (together, the Trusts) through their undersigned counsel of record, stipulate to extending

                                                                                        22   Madeira Canyon’s and the Trusts’ deadline to file responses to the pending summary
                                                                                                                                                   28




                                                                                        23   judgment motion, ECF No. 58, for an additional 7 days, to April 24, 2019.

                                                                                        24         BANA, Madeira Canyon, and the Trusts moved for summary judgment on March 13,
                                                                                         2
                                                                                         3
                                                                                         4
                                                                                         5
                                                                                         6
                                                                                         7
                                                                                         8
                                                                                         9
                                                                                        10
                                                                                        11
                                                                                        12
                                                                                        13
                                                                                        14
                                                                                        15
                                                                                        16
                                                                                        17
                                                                                        18
                                                                                        19
                                                                                        20
                                                                                        21
                                                                                        22
                                                                                        23
                                                                                        24
                                                                                        25
                                                                                        26
                                                                                        27
                                                                                         1




                                                                                        25   2019. ECF No. 56,57, and 58. The parties’ deadline to file responses to these motions is

                                                                                        26   April 17, 2019. BANA filed its response to these motions on April 17, 2019, ECF No. 64.

                                                                                        27         The parties stipulate to extending the response deadline by seven days, from April

                                                                                        28   17, 2019 to April 24, 2019, to allow additional time to prepare briefings as due to the press

                                                                                                                                     Page 1 of 2
                                                                                         1   of business, counsel has deadlines in this matter as well as other cases.

                                                                                         2         This is the parties’ second request for an extension of this deadline. The parties do

                                                                                         3   not make this request to cause delay or prejudice any party.

                                                                                         4         DATED this 17th day of April, 2019.

                                                                                         5

                                                                                         6
                                                                                             LIPSON NEILSON P.C.                              AKERMAN LLP
                                                                                         7
                                                                                             _/s/___Karen Kao ___________________             ___/s/ Jamie K. Combs ________
                                                                                         8   J. WILLIAM EBERT, ESQ.                           Ariel E. Stern, Esq.
                                                                                             NV Bar No. 2697                                  NV Bar No. 8276
                                                                                         9   KAREN KAO, ESQ.                                  Jamie K. Combs, Esq.
                       9900 Covington Cross Drive, Suite 120, Las Vegas, Nevada 89144




                                                                                             NV Bar No. 14386                                 NV Bar No. 13088
                                                                                        10   9900 Covington Cross Drive, Suite 120
                           Telephone: (702) 382-1500 Facsimile: (702) 382-1512




                                                                                                                                              1635 Village Center Circle, Ste 200
                                                                                             Las Vegas, Nevada 89144
                                                                                        11   Attorneys for Defendants                         Las Vegas, NV 89144
                                                                                             Madeira Canyon Homeowners Association            Attorneys for Plaintiff Bank of America,
                                                                                        12                                                    N.A.
LIPSON NEILSON, P.C.




                                                                                        13   LAW OFFICE OF MICHAEL F. BOHN
                                                                                        14
                                                                                             _/s/ Michael F. Bohn ___________________
                                                                                        15   Michael F. Bohn
                                                                                             NV Bar No. 1641
                                                                                        16   2260 Corporate Circle, Ste 480
                                                                                             Henderson, NV 89074
                                                                                        17   Attorneys for Vendange Place Trust,
                                                                                             Paradise Harbor Place Trust
                                                                                        18

                                                                                        19

                                                                                        20

                                                                                        21

                                                                                        22
                                                                                                                                                   28




                                                                                                                               IT IS SO ORDERED.
                                                                                        23
                                                                                                                               _____________________________________
                                                                                        24                                     UNITED STATES DISTRICT COURT JUDGE
                                                                                         2
                                                                                         3
                                                                                         4
                                                                                         5
                                                                                         6
                                                                                         7
                                                                                         8
                                                                                         9
                                                                                        10
                                                                                        11
                                                                                        12
                                                                                        13
                                                                                        14
                                                                                        15
                                                                                        16
                                                                                        17
                                                                                        18
                                                                                        19
                                                                                        20
                                                                                        21
                                                                                        22
                                                                                        23
                                                                                        24
                                                                                        25
                                                                                        26
                                                                                        27
                                                                                         1




                                                                                        25                                     Dated: April
                                                                                                                               DATED:       18, 2019.
                                                                                                                                       _____________________________
                                                                                        26
                                                                                        27

                                                                                        28

                                                                                                                                     Page 2 of 2
